                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY L. ALFORD,                                  Case No. 18-cv-06383-JST (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                   v.
                                   9

                                  10     UNITED STATES COURT OF APPEALS
                                         FOR THE NINTH CIRCUIT,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff has not complied with the Court’s order to (1) file a complete application to

                                  15   proceed in forma pauperis (“IFP”), or (2) pay the $400.00 filing fee. Accordingly, the action is

                                  16   DISMISSED without prejudice for failure to respond to the Court’s order and for failure to

                                  17   prosecute under Federal Rule of Civil Procedure 41(b). Because this dismissal is without

                                  18   prejudice, plaintiff may move to reopen the action. Any such motion must contain a complete IFP

                                  19   application, or full payment for the $400.00 filing fee. The Clerk shall enter judgment and close

                                  20   the file.

                                  21           IT IS SO ORDERED.

                                  22   Dated: November 29, 2018
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26
                                  27

                                  28
